     Case 8:20-cv-02314-JLS-KES Document 44-2 Filed 07/30/21 Page 1 of 9 Page ID #:583


        Imran F. Vakil, Esq. (Bar No. 248859)
1           ivakil@nexiolaw.com
2       NEXIO, PC
        18012 Cowan, Suite 200
3       Irvine, California 92614
4       Phone:      (949) 478-6830
        Facsimile: (949) 478-1275
5       Attorneys for Defendants No Bad Days Enterprises,
        Inc. and Scott Sample
6
7
                              UNITED STATES DISTRICT COURT
8
                             CENTRAL DISTRICT OF CALIFORNIA
9
10      COVE USA LLC, a California limited          Case No. 2:20-cv-02314-JLS-KES
11      liability company,
                                                    DELARATION OF IMRAN F. VAKIL
12            Plaintiff,                            IN SUPPORT OF DEFENDANTS’
13                                                  MOTION FOR ATTORNEYS’ FEES
        v.
14
15      NO BAD DAYS ENTERPRISES,
        INCORPORATED, a California
16      corporation; SCOTT SAMPLE, an
17      individual; and DOES 1-10, inclusive,
18            Defendants.
19
20
21
22
23
24
25
26
27
28

                                       VAKIL DECLARATION
     Case 8:20-cv-02314-JLS-KES Document 44-2 Filed 07/30/21 Page 2 of 9 Page ID #:584



1            I, Imran F. Vakil, declare as follows:
2            1.     I am an attorney licensed to practice in the state of California and am the
3      managing attorney with Nexio, PC (“Nexio”). I am older than eighteen years of age. I have
4      personal knowledge of all of the following facts based on my own observations and
5      experiences and, if called as a witness, could and would competently testify thereto.
6            2.     Between December 21, 2020 and May 5, 2020, I was counsel of record for
7      defendants No Bad Days Enterprises, Inc. (“NBD”) and Scott Sample (“Sample”; NBD
8      and Sample are collectively “Defendants”) in the action entitled Cove USA, LLC v No Bad
9      Days Enterprises, Inc., pending before the U.S. District Court for the Central District of
10     California as Case No. 2:20-cv-02314-JLS-KES (the “Action”). I submit this declaration in
11     support of Defendants’ Motion to Attorneys’ Fees.
12           3.     In my role at Nexio, I am responsible for hiring all attorneys that work at
13     Nexio PC. As part of that process, I verify all attorney licenses prior to onboarding new
14     staff. I also decide which attorneys are allocated to a case. The Action was exclusively
15     staffed by Randal Robinson and Imran F. Vakil until May 5, 2021. On May 5, panel
16     counsel substituted in was charged with stewardship of defense of this case.
17
18                                  Randal Robinson’s Qualifications
19           4.     Randal Robinson began working for Nexio in the summer of 2017 as a law-
20     school intern. Nexio hired Mr. Robinson after he finished law school in September 2018.
21     Mr. Robinson has been licensed to practice law in California since December 2019. During
22     his employment, Mr. Robinson was regularly involved in business and I.P. litigation.
23           5.     Mr. Robinson’s hourly rate for the Action was $300 per hour. I believe that his
24     hourly rate is reasonable in Irvine, California based upon his experience, and the
25     complexity of the issues presented by this case.
26     ///
27     ///
28     ///
                                                      2
                                         VAKIL DECLARATION
     Case 8:20-cv-02314-JLS-KES Document 44-2 Filed 07/30/21 Page 3 of 9 Page ID #:585



1                                      Imran F. Vakil’s Qualifications
2            6.      I am a December 2006 graduate of Loyola Law School. I have been licensed
3      to practice law in California since May 2007. I am admitted to all four U.S. District Courts
4      for the state of California, the Ninth Circuit Court of Appeals, and the Federal Circuit Court
5      of Appeals.
6            7.      Between December 2007 and March 2009, I was an associate a Hankin Patent
7      Law. Between April 2009 and May 2014, I was first a senior associate, then later an of
8      counsel at One LLP. Since May 2014, I have practiced exclusively at Nexio, PC.
9            8.      Since December 2007, I have been regularly involved in business and
10     intellectual property litigation. I estimate handling over one thousand matters over my
11     career, including small matters and large complex litigation.
12           9.      I have been awarded several honors through the year. Some distinctions
13     include being named as Martindale-Hubbell AV Rated, a Southern California Super
14     Lawyers Rising Stars between 2009 and 2017 (9 years), and a Southern California Super
15     Lawyers between 2019 and 2021 (3 years).
16           10.     My hourly rate for the Action was $425 per hour. I believe that my hourly rate
17     is both reasonable and below market rates in California based upon my experience, skill,
18     and the complexity of the issues presented by this case.
19
20                       Timekeeping Arising from Defendants’ Motion to Strike
21           11.     In its regular business practice, Nexio employs a law practice management
22     software called Practice Panther. This software performs several functions such as
23     timekeeping and billing. Nexio’s attorneys are required to keep time logs spend working on
24     a matter in Practice Panther.
25           12.     To my knowledge accurate time logs were kept for all work performed on
26     Defendants’ behalf in the Action. There are 122 time-entries logged in Practice Panther for
27     this Action. Practice Panther allows users to export the time entries to an excel time sheet,
28     which I did. Thereafter, I removed all ninety-four (94) time entries that were unrelated to
                                                     3
                                            VAKIL DECLARATION
     Case 8:20-cv-02314-JLS-KES Document 44-2 Filed 07/30/21 Page 4 of 9 Page ID #:586



1      the fees motion. This left 28 entries arising from and related to the work on the Motion to
2      Strike / Dismiss filed on February 1, 2012.
3            13.    Attached at Exhibit A is a detailed summary of the time that both Mr.
4      Robinson and I have spent on the Motion to Dismiss from December 22, 2020 through its
5      filing on February 1, 2021 as well as the instant declaration.
6            14.    In sum, Randal Robinson and I spent 51.5 hours which totals $20,087.50. The
7      amounts are broken down by timekeeper as follows:
8                   Timekeeper                Time                Total Billed
9                   Imran F. Vakil            37.1 hours          $15,767.50
10                  Randal Robinson           14.4 hours          $ 4,320.00
11           I declare under penalty of perjury under the laws of the United States that the
12     foregoing is true and correct to the best of my knowledge.
13
14           Executed on July 8, 2021, at Irvine, California.
15
16
17                                                                  Imran F. Vakil
18
19
20
21
22
23
24
25
26
27
28
                                                      4
                                          VAKIL DECLARATION
Case 8:20-cv-02314-JLS-KES Document 44-2 Filed 07/30/21 Page 5 of 9 Page ID #:587




                           EXHIBIT “A”
              Case 8:20-cv-02314-JLS-KES Document 44-2 Filed 07/30/21 Page 6 of 9 Page ID #:588


Item                         Date       Description                                    hrs.   Rate     Total        Billed By
Communicate (with client)    12/22/2020 Multiple calls w/ Client re motion to strike / 1.5    $ 425.00 $     637.50 Imran Vakil
                                        dismiss, investigated facts, position, and
                                        discussed probability of success

Communicate (with client)  12/22/2020 Performed research and prepared notes re         3.5    $ 425.00 $ 1,487.50 Imran Vakil
                                      motion to strike / dismiss; Drafted outline of
                                      L.R. 7‐3 letter.
Draft/revise               1/4/2021   Updated L.R. 7‐37‐3 Letter re motion to          1      $ 425.00 $     425.00 Imran Vakil
                                      strike / dismiss; Redirected same to R.
                                      Robinson for final review and dispatch
Communicate (other outside 1/4/2021   Finalized and sent letter regarding Meet         0.6    $ 300.00 $     180.00 Randal Robinson
counsel)                              and Confer to Opposing Counsel regarding
                                      Motion to Dismiss.
Plan and prepare for       1/6/2021   Review notes, letter and case law in             1.8    $ 300.00 $     540.00 Randal Robinson
                                      preparation for Meet and Confer with
                                      Opposing Counsel.
Draft/revise               1/7/2021   Meeting w/ R. Robinson re Cove's responses       0.4    $ 425.00 $     170.00 Imran Vakil
                                      to meet and confer
Draft/revise               1/7/2021   Work on motion to strike / dismiss; revised      2.5    $ 425.00 $ 1,062.50 Imran Vakil
                                      R. Robinson email confirming substance of
                                      meet and confer
Communicate (other outside 1/7/2021   Meet and Confer via phone call with Lara         1.4    $ 300.00 $     420.00 Randal Robinson
counsel)                              Petersen, Cove counsel; Draft e‐mail
                                      commemorating Meet and Confer details
                                      (sent to I. Vakil for review)
Draft/revise               1/8/2021   Continued revisions to R. Robinson email         1.9    $ 425.00 $     807.50 Imran Vakil
                                      confirming substance of meet and confer;
                                      Legal research for motion to dismiss on alter
                                      ego claim and preemption for DMCA; Legal
                                      research re anti‐SLAPP motion
               Case 8:20-cv-02314-JLS-KES Document 44-2 Filed 07/30/21 Page 7 of 9 Page ID #:589


Communicate (with client)   1/8/2021    Call w/ Client re status of meet and confer 1.1      $ 425.00 $    467.50 Imran Vakil
                                        and option to either meet and confer a
                                        second time or file motion; Legal research re
                                        successive motion/waiver of filing a JMOL vs
                                        Rule 12

Draft/revise                1/10/2021   Finalized e‐mail commemorating Meet and 1.2          $ 300.00 $    360.00 Randal Robinson
                                        Confer details Opposing Counsel, Lara
                                        Petersen. (Sent on 1/11/21).
Research                    1/12/2021   Further legal research re anti‐SLAPP           3.5   $ 425.00 $ 1,487.50 Imran Vakil
                                        applicability, availability of fees, and
                                        potential legal grounds for dismissal of state
                                        law claims and work on initial draft of
                                        motion to dismiss re same.
Research                    1/13/2021   Further legal research for motion to dismiss; 5      $ 425.00 $ 2,125.00 Imran Vakil
                                        Revised motion; Coordinated client and R.
                                        Robinson review of initial draft motion;
                                        Reviewed Cove's response letter to Motion
                                        to Dismiss / Strike and prepared notes.

Communicate (other outside 1/13/2021    Review letter from Opposing Counsel, Lara 0.7        $ 300.00 $    210.00 Randal Robinson
counsel)                                Petersen.
Draft/revise               1/14/2021    Continue drafting motion to dismiss and/or 1.9       $ 425.00 $    807.50 Imran Vakil
                                        strike.
Draft/revise                1/15/2021   Review and revise draft motion to dismiss, 2.7       $ 425.00 $ 1,147.50 Imran Vakil
                                        and further legal research on UCL claim and
                                        negligent interference claim.

Research                    1/18/2021   Continue revising motion to dismiss and        5.4   $ 425.00 $ 2,295.00 Imran Vakil
                                        additional legal research on anti‐SLAPP
                                        statute; Sherardize cases.
Draft/revise                1/19/2021   Draft Robinson declaration and initial draft   1.5   $ 425.00 $    637.50 Imran Vakil
                                        of second (reply) meet and confer letter.
               Case 8:20-cv-02314-JLS-KES Document 44-2 Filed 07/30/21 Page 8 of 9 Page ID #:590


Draft/revise                1/20/2021   Continue working on request for judicial     0.4       $ 425.00 $    170.00 Imran Vakil
                                        notice, declaration and meet and confer
                                        letter in support of motion to dismiss; Sent
                                        Documents to R. Robinson for review and
                                        proofread.
Draft/revise                1/20/2021   Finalize and send Meet and Confer letter to 2.8        $ 300.00 $    840.00 Randal Robinson
                                        Opposing Counsel; Review/revise draft of
                                        Motion to Dismiss with Opposing Counsel's
                                        letter.

Draft/revise                1/21/2021   Revised second (reply) meet and confer       0.5       $ 425.00 $    212.50 Imran Vakil
                                        letter; Coordinated reissuance.
Research                    1/21/2021   Further legal research and drafting on fraud 0.9       $ 425.00 $    382.50 Imran Vakil
                                        prong of UCL for use in motion to dismiss.

Communicate (other outside 1/22/2021    Prepare for and conduct Meet and Confer #2 2.4         $ 300.00 $    720.00 Randal Robinson
counsel)                                with Opposing Counsel, Lara Petersen.

Manage data/files           1/27/2021   Finalize motion to dismiss; Update            1.9      $ 300.00 $    570.00 Randal Robinson
                                        documents for filing on February 1.
Communicate (with client)   1/28/2021   Emailed Client the final draft of motion for 0.2       $ 425.00 $     85.00 Imran Vakil
                                        review before filing.
Communicate (with client)   2/1/2021    Call w/ Client responding to client questions 0.5      $ 425.00 $    212.50 Imran Vakil
                                        about motion to dismiss, anticipated
                                        arguments in opposition, likely reply, and
                                        hearing/decision process.

Draft/revise                2/1/2021    Reviewed Court website for available            1.6    $ 300.00 $    480.00 Randal Robinson
                                        hearing dates; Amend/Update MTD
                                        documents with new hearing date; File
                                        Motion.
Draft/revise                7/8/2021    Call w/ Client re motion for attorneys' fees;   2.7    $ 425.00 $ 1,147.50 Imran Vakil
                                        Prepared declaration and exhibitre motion
                                        for attorneys' fees
                                                                                        51.5            $ 20,087.50
Case 8:20-cv-02314-JLS-KES Document 44-2 Filed 07/30/21 Page 9 of 9 Page ID #:591




    1                             CERTIFICATE OF SERVICE
    2
    3         I hereby certify that on July 30, 2021, a copy of foregoing DELARATION
    4   OF IMRAN F. VAKIL IN SUPPORT OF DEFENDANTS’ MOTION FOR
    5   ATTORNEYS’ FEES was filed electronically and served by mail on anyone unable
    6   to accept electronic filing. Notice of this filing will be sent by e-mail to all parties
    7   by operation of the Court’s electronic filing system or by mail to anyone unable to
    8   accept electronic filing as indicated on the Notice of Electronic Filing. Parties may
    9   access this filing through the Court’s CM/ECF System.
   10
   11   Dated: July 30, 2021                    TRESSLER LLP
   12
   13                                    By:    /s/ Michaela Battista Sozio
                                                Michaela Battista Sozio, Esq.
   14                                           Attorneys for Defendants
                                                No Bad Days Enterprises, Inc. and
   15                                           Scott Sample
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                  1
                                        CERTIFICATE OF SERVICE
